F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              FEB 9 1999
                              FOR THE TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                 Clerk

    NITA J. SEGRAVES,

                Plaintiff-Appellant,

    v.                                                      No. 98-6157
                                                       (D.C. No. 96-CV-2102)
    KENNETH S. APFEL, Commissioner,                         (W.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT              *




Before ANDERSON , KELLY , and LUCERO , Circuit Judges.



         Plaintiff-appellant Nita J. Segraves appeals the district court’s judgment

affirming the final decision by the Commissioner of Social Security denying

plaintiff’s application for supplemental security income benefits.   1
                                                                         Because the




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
Commissioner’s decision is supported by substantial evidence and no legal errors

occurred, we affirm.

      The application for benefits filed in February 1994, alleges an inability to

work after April 5, 1991, due to back and hip pain and low mental functioning.

On consideration of the application, an administrative law judge (ALJ)

determined that plaintiff could perform her former work and thus was not

disabled. The Appeals Council denied review, making the ALJ’s decision the

final decision of the Commissioner. The district court affirmed.

      Plaintiff argues to us that the Commissioner’s decision is legally infirm and

is not supported by substantial evidence. She insists that she cannot perform her

past relevant work because she has never been capable of performing substantial

gainful employment; that the ALJ erred in finding plaintiff physically and

mentally capable of performing her past work; and that the Medical-Vocational

Guidelines require a finding that plaintiff is disabled.

      We review the Commissioner's decision to determine whether it is

supported by substantial evidence and whether correct legal standards were

applied. See Hawkins v. Chater , 113 F.3d 1162, 1164 (10th Cir. 1997).

“Substantial evidence is ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”    Soliz v. Chater , 82 F.3d 373, 375

(10th Cir. 1996) (quoting   Richardson v. Perales , 402 U.S. 389, 401 (1971)


                                           -2-
(further quotation omitted)). We may neither reweigh the evidence nor substitute

our judgment for that of the Commissioner.         See Casias v. Secretary of Health &

Human Servs. , 933 F.2d 799, 800 (10th Cir. 1991).

      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties. Applying the standards set out above, we affirm the

denial of supplemental security income benefits for substantially the reasons

stated in the magistrate judge’s November 7, 1997 report and recommendation, as

adopted by the district court’s February 5, 1998 order.

      The judgment of the United States District Court is AFFIRMED.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                             -3-